The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.
 Response to Arguments
In light of the amendments to the claims, the rejections of the claims under 35 U.S.C. § 112 are withdrawn.
In light of the amendments to the claims, the rejections of the claims under 35 U.S.C. § 101 are withdrawn.
In light of the amendments to the claims, the objections to the drawings are withdrawn.
In light of the amendments to the claims and Applicant’s arguments, the rejections of the claims under 35 U.S.C. § 103 are withdrawn.
Allowable Subject Matter
Claims 1-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is deemed to be directed to a nonobvious difference over US 7,126,724 B2. Claim 1 comprises converting the continuous tone image into a plurality of halftone graphical elements to create a proposed graphical input, wherein the first changeover point is used to determine whether to use the amplitude modulation screening technique or the frequency modulation screening technique when creating the halftone graphical elements within each of the highlight areas, and wherein the second changeover point is used to determine whether to use the amplitude modulation screening technique or the frequency modulation screening technique when creating the halftone graphical elements within each of the shadow areas, so as to optimize and to control the screening of a continuous tone image.
Regarding claim 10, the claim is deemed to be directed to a nonobvious difference over US 7,126,724 B2. Claim 10 comprises converting the continuous tone image into a plurality of halftone graphical elements to create a proposed graphical input, wherein the first changeover point is used to determine whether to use the amplitude modulation screening technique or the frequency modulation screening technique when creating the halftone graphical elements within each of the highlight areas, and wherein the second changeover point is used to determine whether to use the amplitude modulation screening technique or the frequency modulation screening technique when creating the halftone graphical elements within each of the shadow areas, so as to optimize and to control the screening of a continuous tone image.
Regarding claim 16, the claim is deemed to be directed to a nonobvious difference over US 2021/0138814 A1. Claim 16 comprises identifying at least one high density region in the first proposed graphical input, identifying an edge of each of the graphical elements within the high density region, identifying a plurality of candidate pixels within the high density region, wherein the candidate pixels exclude one or more pixels that are within a pre-defined distance from the edge of each of the graphical elements within the high density region, and removing each of the candidate pixels from the first proposed graphical input to create a second proposed graphical input, wherein the one or more pixels that are within the pre-defined distance from the edge of each of the graphical elements within the high density region are not removed so as to provide edge protection during pixel removal, so as to optimize and to control screening to reduce mottling in flexographic printing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
29 July 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853